Citation Nr: 1613672	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  12-17 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent prior to August 14, 2015, and 30 percent from August 14, 2015, for adjustment disorder with anxiety and depression.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran had active military service from January to May 2002.  He had active service in the Army National Guard from January 2004 to March 2005 and from June 2008 to July 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  This rating decision granted service connection for adjustment disorder with anxiety and depression and assigned a noncompensable disability rating effective July 28, 2009.  In a May 2012 rating decision, the RO assigned an initial 10 percent disability rating, and in an October 2015 rating decision, the rating was increased to 30 percent disabling effective August 14, 2015.  As the increase in evaluation of the above cited service-connected disability does not represent the maximum rating available, the initial evaluation claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In April 2013, the Veteran testified during a hearing via video conference before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In March 2015, the Board remanded this issue for further development.  The appeal has been returned to the Board for further adjudication.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.


FINDINGS OF FACT

1.  Prior to April 9, 2013, the medical evidence of record shows that the Veteran's psychiatric disability was predominantly manifested by symptoms of depressed mood, chronic sleep impairment, and depression.

2.  Since April 9, 2013, the medical evidence of record shows that the Veteran's psychiatric disability was predominantly manifested by depressed mood, panic attacks that occur weekly or less often, anxiety, disturbances in motivation and mood, and sleep impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for adjustment disorder with anxiety and depression prior to April 9, 2013, have not been met.  38 U.S.C.A. §§ 1110, 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, Diagnostic Code 9440 (2015).

2.  The criteria for an initial rating of 30 percent, but no higher, for adjustment disorder with anxiety and depression from April 9, 2013, have been met.  38 U.S.C.A. §§ 1110, 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, Diagnostic Code 9440 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was provided adequate notice in a letter dated April 2010.  Further, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the initial adjudication.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim in July 2010, August 2014 and August 2015.  Taken together, the Board finds these examinations to be adequate for rating purposes as the examiners reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's adjustment disorder with anxiety and depression disability claim is based on the assignment of an initial rating following an initial award of service connection for adjustment disorder with anxiety and depression.  Therefore, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial disability rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119.  

Adjustment disorder is rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9440 (2015).  A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of the inability to perform his or her occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with 
reduced reliability, and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of the veteran's personal appearance and hygiene; difficulty in adapting to stressful circumstances (including in work or worklike settings); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2015).  

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 21 to 30 is assigned for behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31 to 40 is assigned where there is some impairment 
in his or her reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is assigned for mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 47 (4th ed. 1994).  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issued; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  38 C.F.R. § 4.126(a) (2015).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  


Prior to April 9, 2013

VA treatment records reflect that in April 2010, the Veteran reported sleep disturbance and anxiety since returning from Iraq in July 2009.  He stated that the anxiety has not decreased since that time.  The Veteran also reported eye twitching, which his fiancée confirmed.  On examination the Veteran was oriented, his thought process was goal oriented, mood was euthymic, affect was noted as not labile, and his long term and recent memory was good.  Hallucinations, delusions, and suicidality were denied.  The examiner assessed the Veteran with anxiety.  Based on the Veteran's desire for counseling a referral was made by the physician.  The Board notes that no further mental health treatment was sought by the Veteran after the initial mental health assessment.  

A July 2010 VA initial compensation examination reflects that the Veteran reported that he was a police officer and had worked in that capacity for the past 3 years.  He stated that he had no difficulties or deficiencies in performing his duties.  The Veteran reported symptoms of startle response to loud noises, avoidance of anything related to the military, a nightmare on one occasion, and eye twitching.  As for personal and social history, the Veteran reported a great relationship with his fiancée, as well as with his brother, sister, and parents, going so far as to state that his familial relationships were perfect, as they live on the same block and see each other every day.  He also stated that he enjoyed working out, going to hockey games, and on outings with his fiancée and his friends.  The examiner noted that there did not appear to be any restrictions on the Veteran's social activities and no isolation was noted.  

The Veteran was described as alert and cooperative.  His speech was normal, mood and affect appropriate to content, and there was no evidence of perceptual impairment or thought disorder.  His memory, concentration, abstract reasoning, judgment, impulse control, and insight were all intact.  The Veteran denied suicidal and homicidal ideation.  The examiner noted that the Veteran had no psychiatric symptoms that would impact on his ability to work.  The examiner also noted that the Veteran's treatment records showed one visit to the VA clinic for mental health, and found it significant that the Veteran did not follow-up on any future visits.  The examiner found that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD, although he did have mild mood swings and heightened arousal that the examiner stated appeared to impact somewhat on his quality of life.  The Veteran was diagnosed with adjustment disorder with anxiety and depression, and assigned a GAF of 72.  The examiner stated that the Veteran's condition was considered extremely mild and the Veteran's symptoms did not appear to dramatically impact on either occupational or social functioning.  

VA is not required to find the presence of all, most, or even some of the enumerated symptoms in the General Rating Formula for Mental Disorders to assign a particular rating.  The decision should focus on the social and occupational impairment resulting from the symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Sellers v. Principi, 372 F.3d 1318 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In reviewing the record, the Board finds that the probative medical and lay evidence of record shows that prior to April 9, 2013, the frequency, duration, and severity of the Veteran's psychiatric symptoms, demonstrate occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  Therefore, a 10 percent rating is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9440 (2015).  Specifically, the Veteran's psychiatric symptoms of occasional anxiety, increased startle reaction, and mild mood swings result in an extremely mild impact on his functioning level.  

The Board finds that the criteria for a rating greater than 10 percent were not met prior to April 9, 2013.  The Board finds that the evidence does not show that the psychiatric symptomatology resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) or other symptoms approximating such level of disability.  Similarly, the rating criteria for an evaluation in excess of 30 percent are not met or approximated.  Specifically, the Veteran reported that he had no difficulty in performing his duties, and the examiner found that he had no psychiatric symptoms that impacted his work.  Additionally, the Veteran reported that he had great relationships with his family, and enjoyed participating in social events with his fiancée and friends.  

From April 9, 2013

An October 2015 rating decision increased the Veteran's adjustment disorder with anxiety and depression disability to 30 percent effective August 14, 2015.  The Board finds that the record contains evidence that warrants a 30 percent rating beginning on April 9, 2013.

In an April 9, 2013 statement, the Veteran reported that he continued to have sleep disturbance, depressed moods, anxiety, suspiciousness, and panic attacks weekly.  He also stated that he has memory loss and described being unable to remember the names of men he served with or some significant events in Iraq.  

An August 2014 VA mental disorders examination shows that the Veteran reported nightmares triggered by military movies or conversations about his deployment, depressed mood, tearfulness, hypervigilance, and anxiety.  The Veteran denied social isolation but did state that he preferred to have friends that either served in the military or were part of the police force.  He also denied chronic sleep impairment, loss of interest in pleasurable activities, anger, and suicidal ideation.  The Veteran has maintained his job as a police officer and reported that he has made friends with his colleagues, most of whom are veterans, and denied any interpersonal conflicts, low-productivity, and attention, concentration, and/or memory problems.  Socially, the Veteran reported that he had a very good relationship with his now wife, and they recently had a daughter.  He also continues to participate in social and recreational activities, taking a yearly trip to Mexico, he has season tickets to ice hockey games, goes to the gym frequently, and spends time with friends.  The examiner noted the Veteran's symptoms as depressed mood, anxiety, and chronic sleep impairment.  During the examination, the examiner reported the Veteran's mood was slightly anxious and his affect was tearful when discussing friends he had lost in Iraq.  The Veteran denied suicidal or homicidal ideation.  The examiner stated the Veteran's symptoms are best reflected by an adjustment disorder with mixed anxiety and depressed mood, chronic.  The Board notes that the examiner did not provide a GAF score and one was requested in a March 2015 Board remand.  Ultimately, the examiner was unable to comply with the request and explained that GAF scores are no longer the standard or accepted practice in the mental health field as outlined by the current DSM-V.

An August 2015 VA mental disorders examination shows that the Veteran reported that he continues to experience nightmares, becomes emotional watching military movies, hearing patriotic music, or discussing his deployment.  He stated he avoids discussing his deployment to Iraq and if it comes up he leaves.  The Veteran reported feeling panic at times but is able to calm himself down in a relatively short amount of time.  He denied feeling cut-off or distant from his family or friends but still prefers to associate with people who are veterans or active duty.  He denied irritability, excessive anger, loss of interest in pleasurable activities, and suicidal ideation.  The examiner noted that the Veteran stated "I love my life".  The Veteran continues in his occupation as a police officer and reported that he gets along well with his colleagues, denying any interpersonal conflicts, chronic absenteeism, or problems with attention, concentration, and/or memory.  The Veteran did indicate that about once a week he experiences a period of decreased motivation related to his anxiety.  He stated that on those days he is able to perform his job duties but is a little less proactive.  Socially, the Veteran continues to enjoy very good relationships with his wife, daughter, and other family members stating that they are very close.  He stated that he does well in social environments unless the topic of conversation turns to his experiences in Iraq, and he continues to avoid individuals who have not served in the military.  The Veteran enjoys leisure activities such as going to the gym, travelling, attending concerts and sporting events, and going for walks.  The examiner noted the Veteran's psychiatric symptoms as anxiety, panic attacks that occur weekly or less often, and disturbances of motivation and mood.  The examiner described the Veteran's mood as euthymic with congruent full-range affect.  The Veteran was noted to be tearful at times.  The examiner stated the Veteran continued to meet diagnostic criteria for an adjustment disorder with mixed anxiety and depressed mood, chronic.  The examiner also stated that the Veteran's symptoms remain mild and generally do not markedly interfere with occupational and social functioning.

In reviewing the record, the Board finds that the probative medical and lay evidence of record shows that as of April 9, 2013, the frequency, duration, and severity of the Veteran's psychiatric symptoms, demonstrate occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  Therefore, a 30 percent rating is warranted as of this date.  38 C.F.R. § 4.130, Diagnostic Code 9440 (2015).  Specifically, the psychiatric disability has been manifested by depressed mood, panic attacks that occur weekly or less often, anxiety, disturbances in motivation and mood, and sleep impairment.  While the Veteran may have some disturbance in motivation and mood, the totality of his symptoms more nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  Additionally, the Board notes that while the Veteran reported some memory loss in his April 9, 2013 statement, he consistently denied any problems with his memory at all three of his VA compensation examinations.  

However, the Board finds that the criteria for a rating greater than 30 percent were not met from April 9, 2013.  The Board finds that the evidence does not show that the psychiatric symptomatology resulted in occupational and social impairment with reduced reliability and productivity.  The Board notes that the Veteran maintained satisfying social and familial relationships, despite limiting his circle of friends to veterans and those on active duty.  Additionally, the Veteran has consistently maintained effective work relationships at his job as a police officer with no interpersonal difficulties.  Therefore, difficulty in establishing and maintaining effective work and social relationships was not shown.  Similarly, the criteria for a rating in excess of 50 percent are not met or approximated.

Accordingly, the Board finds that the evidence supports the assignment of a 30 percent rating, but not higher, for adjustment disorder with anxiety and depressed mood for the period from April 9, 2013.  However, the Board finds that the preponderance of the evidence is against the assignment of any higher rating during this time period.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).  However, the Board finds referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  In this case, the competent evidence supports that the Veteran's adjustment disorder with anxiety and depression disability is adequately compensated by the assigned disability rating.  His reported symptoms are all encompassed by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran is also service connected for tinnitus, asthma, and allergic rhinitis.  He has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, ___ Vet.App. ___, No. 14-3390, 2016 WL 747304 (Vet.App. Feb. 26, 2016).  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.


ORDER

An initial disability rating in excess of 10 percent prior to April 9, 2013, for adjustment disorder with anxiety and depression, is denied.

An initial disability rating of 30 percent, but no higher, from April 9, 2013, for adjustment disorder with anxiety and depression, is granted, subject to controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


